Title: To George Washington from Andrew Lewis, 1 March 1770
From: Lewis, Andrew
To: Washington, George



Dear Sir
Augusta March the 1t 1770

I had not the pleasure of receiving your favour deated at Williamsburg the 20th of Last Decemr before Yesterday. all the officers that had the honr of Serving under you in the year 1754 as well as the Solds. must with gratitude acknowlidge the Service you have done them by obtaining a Location of their Lands. I am well pleased with Mr Walthes preserving the memorm I put in his hand and Laying it before you on that intristing occation. on my return from Fort Stanwix I thought it Highly necessary to make applecation to his Lordship and the Honble Council releative to our Claims of Land; as I found there were numbers of Pettitions preparing in order to procure the very Lands now granted to us. and had an entry made by the order of the Board that our claims to Lands were Justly founded, that we might be before hand with those Adventurers. I think with you that a meeting of the officers are esentialy necessary in order to consert measures how we shall proceed. and for my part I shall be attentive to any meathod you may think proper to propose for that purpose. with regard to the proportion of Lands that each shall injoy. I suppose that will be considered by his Lordship and the Council after the diffirent claims are Layed before them. there are a number of families settled on the Monangehala between the Long Narrows and the place known by the name of

Knots, but since the officers claims to Lands were approved of, and expressly contrary not only to the rules of Goverment but to a Message from his Lordship sent by me and delivered to them that no Settlements should be made there before proparly Authorised. I hop the Sandy Creek will be included when the Boundeary Line Comes to be extended—and I must confess I am at a Loss to know how we can proceed to have our Lands Layed off before that matter is fixed. I hope it will be soon. I mu[c]h approve of Mr Crawfords being appointed Surveyer not only because it will be of service to him but I think him better qualified for Such service by nature then most men—I heartely wish I had the pleasure of conversing with you on the Subject of Your Letter. many things are to be considred before we can proced to the Laying off the Lands. and indeed not a Little depends on the meathod that may be taken in proportioning the Land agreeable to the Proclamation. but this can be best considered after the claims are all Layed in. after the Claimes are Layed be fore you I shall be greatly obliged to you for a few Lins with your Observations there on. I am with due respect, Dear Sir Your Most Obedt & very Humble Servt

Andw Lewis

